MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE AN
                    AMENDED COMPLAINT


       Pursuant to Fed. R. Civ. P. 15, Plaintiff moves for entry of an Order granting it leave to

file a Second Amended Complaint and submits the following Memorandum in support.

I. INTRODUCTION

       On April 5, 2021, Plaintiff received notification through Google Firebase Cloud software

that someone had submitted a response to the inquiry form Plaintiff maintains for his coaching

business. The email address specified for each form submission referred to a prominent venture

capital firm listed on Plaintiff’s website as a firm that has invested in a company led by one of

Plaintiff’s coaching clients, the names of which are located on his website on the “About” page.

       Each form submission provided claimed to be from “Founder” and reads: “T[homas]

Korula, I hear you raped a woman who founded a startup in New York and were fired from

Reboot after the incident went to police. Why are you coaching?”.

       Through the Second Amended Complaint, Plaintiff seeks to add a new Doe Defendant—

Doe Defendant 13—due to this harassment event taking place on April 5, 2021.

II. ARGUMENT

       Federal Rule of Civil Procedure 15(a) provides that “a party may amend its pleading

[with] the court’s leave” and that “[t]he court should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2). The Supreme Court has directed “this mandate is to be heeded.” Foman

v. Davis, 371 U.S. 178, 182 (1962). The leave sought should be freely granted in the absence of

(1) there is evidence of undue delay, bad faith, dilatory motive, or repeated failure to cure

deficiencies by amendments previously allowed; (2) allowing amendment would cause undue
prejudice to the opposing party; or (3) the amendment would be futile. Morales v. Valley Stream

Union Free School District 24, 2021 WL 1049891, *5 (E.D.N.Y. 2021).

       Allowing Plaintiff to file the Second Amended Complaint would serve justice and

promote judicial efficiency, as this most recent incident is consistent with the pattern of conduct

addressed in the Amended Complaint. There is no evidence that Plaintiff has acted with undue

delay, as this latest incident occurred mere days ago, and there is no evidence of Plaintiff’s bad

faith or dilatory motive. There is also no deficiency with the current Amended Complaint. By

allowing the amendment, there will be no undue prejudice to the opposing party.

       Further, the amendment would not be futile, as the case is in its early stages, and Plaintiff

is working to identify and serve process to the Defendant.

III. CONCLUSION

       Based on the above-stated reasons, Plaintiff respectfully requests this Court grant leave to

amend his Complaint pursuant to Fed. R. Civ. P. 15(a).

       Respectfully submitted this April 9, 2021.


 Dated: April 9, 2021                               PLAINTIFF THOMAS KORULA

                                                    By:____________________________
                                                         Douglas Barnes
                                                         Barnes Legal, P.C.
                                                         11 Broadway, Suite #615
                                                         New York, NY 10004
                                                         Telephone: (212) 951-1866
                                                         Fax: (212) 951-1866
                                                         Email: dbarnes@barneslegal.net
